Title: From George Washington to William Herbert, 9 May 1793
From: Washington, George
To: Herbert, William



Dear Sir,
Philadelphia 9th May 1793.

I have duly recd your letter of the 3d of this month with the Bill enclosed. In wch I do not perceive my name is inserted. If it had, the enclosed would have been my answer. But before It is exhibited or any use made thereof I pray that the Records of the Trustees of Alexandria may be thoroughly examined to see if any Act of mine shall appear thereon for my memory is too treacherous to place depend[enc]e on it in cases where accuracy is necessa[r]y. I am, with esteem & regard Dr Sir Yr Obedt Servt

G. W——n


P.S. Upon considering my answr (unless I am mistaken in point of fact) I hope my name will not appear in the Bill, returned.

